EXHIBIT 10.10

 
 
Solar Turbines Incorporated Pension Plan
For
European Foreign Service Employees
 
Amended and Restated Effective January 1, 2005
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
PREAMBLE

 
ARTICLE I
DEFINITIONS

 
ARTICLE II
ELIGIBILITY AND SERVICE

 
ARTICLE III
RETIREMENT DATES

 
ARTICLE IV
BENEFITS

 
ARTICLE V
DISABILITY PENSION

 
ARTICLE VI
PRERETIREMENT SPOUSES AND ORPHANS PENSION

 
ARTICLE VII
MAXIMUM BENEFITS

 
ARTICLE VIII
MODES OF BENEFIT PAYMENT

 
ARTICLE IX
DEATH BENEFITS

 
ARTICLE X
VESTING

 
ARTICLE XI
CONTRIBUTIONS

 
ARTICLE XII
ADMINISTRATION OF THE PLAN

 
ARTICLE XIII
AMENDMENT OR TERMINATION

 
ARTICLE XIV
GENERAL PROVISIONS

 

--------------------------------------------------------------------------------





 
PREAMBLE
 
The Solar Turbines Incorporated Pension Plan for European Foreign Service
Employees (the “Plan”) was established as of January 1, 1987.  The Plan has been
and is intended to be an unfunded plan maintained primarily to provide
retirement benefits for a select group of management employees or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and Department of Labor Regulations 29 C.F.R. §2520.104-23, and shall be so
construed.  This amended and restated Plan is effective as of January 1, 2005.
 
 
ARTICLE I
DEFINITIONS
 
1.1
“Accrued Benefit” or “Accrued Retirement Benefit” means, as of any date, the
Retirement Benefit computed in accordance with Article IV, based on the
Participant’s Pensionable Earnings on such date, and assuming termination
occurred on the Normal Retirement Date, multiplied by a fraction. The numerator
of the fraction shall be the Participant’s actual years of Credited Service and
the denominator shall be the years of Credited Service he would have completed
if he had continued in employment until his Normal Retirement Date.

 
1.2
“Actuarial Equivalent” means the value of the Retirement Benefit otherwise
payable to a Participant determined in accordance with the actuarial equivalent
factors selected by the Company and in effect at the time the computation is
made.

 
1.3
“Annuity Commencement Date” means the first day of the month in which a
Participant’s Retirement Benefit is due to commence pursuant to the provisions
of the Plan.

 
1.4
“Associate Employer” means Caterpillar Inc. its subsidiaries and divisions,
excluding Solar Turbines Incorporated, its subsidiaries and divisions.

 
1.5
“Beneficiary” means the person designated in writing by a Participant to receive
any death benefit payments hereunder.

 
1.6
“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 
1.7
“Company” means Solar Turbines Incorporated and all of its subsidiaries and
divisions.

 
1.8
“Compensation” means the amount of base salary paid to a Participant in a month
during which he is an EFSE and a Participant under the provisions of this Plan;
subject to the following:

 
For Participants who are eligible for the Company’s Target Total Cash
Compensation under plans in effect on and after January 1, 1985, Compensation
will include a Participant’s job rate, performance incentive, merit alternative
if applicable, bookings, margin and/or revenue incentives. However, the
cumulative total of bookings, margin and/or revenue incentives earned for the
includable period cannot exceed the cumulative total of the related bookings,
margin or revenue incentive target amount for the same period.
 
Payments for bonus, premiums, living allowance, differentials or any other
additional compensation will not be included.
 
1.9
“Converted Pension” means the retirement benefit due a Participant or
Beneficiary and converted into a currency other than U.S. Dollars. A “Converted
Pension” election can be exercised only at the time a benefit is due from the
Plan and must be approved by the Company. Once a “Converted Pension” payment is
selected and approved it is irrevocable.

 
1.10
“Credited Service” means all full years and full months of continuous service,
not to exceed 35 years, with the Company while an EFSE and a Participant under
the provisions of this Plan. Time spent on an approved paid leave of absence
shall be considered as continuous service for purposes of this Plan, provided
the leave is ended by return to work, retirement, death or disability.

 
Time spent on approved unpaid leave of absence in excess of 30 days for other
than total disability, shall be deducted from continuous service. A Participant
who fails to return to work from an approved leave of absence shall be
considered as having terminated his employment on the last day that he was at
work.
 
Once an employee is designated as an EFSE, all prior credited service under a
Company Sponsored Pension Plan shall be considered Credited Service for the
purpose of accruing benefits under this Plan. However, for Employees who are
designated as EFSEs on or after July 1, 1999, Credited Service shall only
include continuous service while an EFSE.
 
1.11
“Disability” means total and permanent disability of a Participant due to bodily
or mental injury, sickness or disease, which prevents him from engaging in any
employment or occupation for remuneration or profit for more than six months.
Such total disability chart be determined on the basis of a medical examination
by a qualified physician selected by the Company.

 
The definition of Disability shall not include illness or injury resulting from:
 
 
(A)
chronic alcoholism; or

 
 
(B)
addiction to narcotics; or

 
 
(C)
injury suffered while engaged in a felonious or criminal act or enterprise; or

 
 
(D)
service in the armed forces; or

 
 
(E)
participation in war or act of war.

 
1.12
““European Foreign Service Employee (EFSE)” means an employee designated as such
by the Company.

 
1.13
“Married Participant” means a Participant who is lawfully married on the date
Retirement Benefits become payable pursuant to Articles IV, V or VI.

 
1.14
“Participant” means an Employee designated pursuant to Article II and who
continues to be entitled to any benefits under the Plan.

 
1.15
“Pensionable Earnings” means the average Compensation which has been paid to a
Participant on account of continuous service during those 36 consecutive months
of EFSE employment, included within the last 60 full months of his EFSE
employment prior to Normal Retirement (or actual period of employment, if less)
for which he received his highest compensation during such periods.

 
A Participant who has ten (10) years or more of continuous service and who is
over fifty-five (55) years of age, is transferred prior to retirement to a
part-time status without interruption of continuity of service, his Pensionable
Earnings shall be determined by the Company as if such employee has retired when
placed on a part-time status.
 
1.16
“Plan” means the Solar Turbines Incorporated Pension Plan for European Foreign
Service Employees as herein set forth and as it may thereafter be amended from
time to time.

 
1.17
“Plan Year” means the 12 month period beginning January 1.

 
1.18
“Social Security Benefit” means all benefits (including the actuarial equivalent
of lump sum benefits expressed as a lifetime pension) available to the
Participant as of his Normal Retirement Date under the provisions of
governmental, provincial or state Social Security Act(s). If a Participant
terminates his employment before Normal Retirement, his Social Security Benefit
will be estimated by assuming: a) that he will receive no further earnings if he
then satisfies the requirements for Early Retirement or Disability Retirement
under Article III; or b) that his earnings will continue at the same rate as in
effect on the date of termination of employment if he does not then satisfy the
requirements for Early Retirement or Disability Retirement under Article III.

 
The Company may adopt rules governing the computation of such amounts, and the
fact that the Participant does not actually receive such amounts because or
failure to apply, or continuance or work, or for any other reason, shall be
disregarded.
 
1.19
“Retirement Benefit” means the benefits provided to Participants and their
Beneficiaries in accordance with the applicable provisions of Articles IV, V and
VI. The Retirement Benefit will be computed in U.S. Dollars and is normally paid
in U.S. Dollars.

 
1.20
“Vested Percentage” means a Participant’s right to an Accrued Benefit pursuant
to Article X.

 
 
ARTICLE II
ELIGIBILITY AND SERVICE
 
2.1
Each Employee designated as a European Foreign Service Employee (EFSE) who
commenced employment with the Company on or before January 1, 1987, shall become
a Participant on the Effective Date.

 
Other Employees shall become Participants coincident with or on the first day of
the month next following their designation as an EFSE.
 
In the event a Participant terminates his employment, he shall resume
participation in the Plan as of the date he is subsequently reemployed by the
Company as an EFSE.
 
 
ARTICLE III
RETIREMENT DATES
 
3.1
Normal Retirement Date. A Participant’s Normal Retirement Date shall be the
first day of the month coinciding with or next following his 65th birthday. A
Participant whose employment is terminated on his Normal Retirement Date shall
be considered to have retired and shall receive a Normal Retirement Benefit in
accordance with Article IV.

 
3.2
Early Retirement Date. Each Participant whose employment is terminated prior to
his Normal Retirement Date, but after he has attained age 55 and completed at
least 10 years of Credited Service, may elect to retire with the approval of the
Company.  Such Participant’s Early Retirement Date shall be the first day of the
month next following the month in which such termination of employment occurs.
Early Retirement benefits will be determined in accordance with Article IV.

 
3.3
Late Retirement Date. Each Participant may continue his service with the Company
after the Normal Retirement Date with the approval of the Company. No payment of
any benefit shall be made to such Participant until his actual retirement. The
Participant will not earn any Credited Service after the Normal Retirement Date,
and will be paid in accordance with Article IV.

 
3.4
Disability Retirement Date. A Participant whose employment is terminated prior
to his Normal Retirement Date by reason of a Disability, as defined in Section
1.11, shall be eligible for Disability Retirement and shall receive a benefit in
accordance with Article V.

 
 
ARTICLE IV
BENEFITS
 
4.1
Normal Retirement. A Participant retiring on his Normal Retirement Date shall be
entitled, commencing on such date, to receive a monthly Retirement Benefit for
life computed in accordance with the provisions of Section 4.5.

 
4.2
Early Retirement. A Participant retiring on his Early Retirement Date shall be
entitled to receive a deferred Retirement Benefit, commencing on his Normal
Retirement Date, equal to 100% of his Accrued Benefit.  A reduced Retirement
Benefit can be elected prior to the Normal Retirement Date, equal to 100% of the
Accrued Benefit, but reduced by 1/240th for each month that the date of
commencement precedes the Participant’s Normal Retirement Date.

 
4.3
Late Retirement. A Participant retiring on his Late Retirement Date shall be
entitled, commencing on such date, to receive a monthly Retirement Benefit for
life. Such Late Retirement Benefit will be determined as the Actuarial
Equivalent of the Normal Retirement benefit computed as of the Participant’s
Normal Retirement Date.

 
4.4
Vested Benefits. A Participant who has terminated employment after the Effective
Date with a Vested Percentage, shall be entitled to receive a deferred monthly
benefit commencing on his Normal Retirement Date equal to his Accrued
Benefit.  Alternatively, a reduced monthly benefit can be elected to commence
after attainment of age 55, computed in accordance with Section 4.2.

 
4.5
Form of Normal Retirement Benefit. Subject to Article VIII, the primary form of
Retirement Benefit payable to a Participant shall be a monthly annuity payable
to the Participant for life, equal to (A) minus the aggregate of (B), (C), and
(D).  In no event, however, shall the monthly annuity amount calculated pursuant
to this Section 4.5 exceed the amount set forth in (E).

 
 
(A)
.0175 times Credited Service times Pensionable Earnings.

 
 
(B)
100% of the monthly benefits for old age pension to which the Participant is
entitled as a result of service with the Company and which the Participant can
collect (or has collected or could collect by proper application) under any
compulsory program, i.e. Social Security Benefits, a compulsory benefit payable
as a result of union or collective bargaining agreements, and governmental
decrees or directives having the force of law. For purposes of this Article IV,
such offsets shall exclude benefits payable to the spouse (or other family
members) which are attributable to the Participant’s service with the Company,
and for which the Company did not make additional contributions.

 
Normal Retirement Benefits shall be determined assuming the Participant is
eligible to receive Social Security Benefits. If the Participant is not eligible
for Social Security Benefits, or receives Social Security Benefits in a lesser
amount than determined under the Plan, it is the Participant’s responsibility to
provide proof either of ineligibility or the amount of the actual Social
Security Benefit received. Proof must be submitted within 60 days following the
date of retirement.
 
 
(C)
100% of the monthly benefits for old age pension (based on a straight life
annuity) which the Participant is entitled to under any formal or informal
private benefit plan established by the Company or Associate Company in any
country, except to the extent that if the Participant was required to contribute
to the program only 50% of such benefits will be considered.

 
 
(D)
The actuarial equivalent of any lump sum termination indemnity as a lifetime
monthly income multiplied by a fraction, the numerator of which is years of
participation in this Plan and the denominator of which is the total years of
service used to determine the indemnity benefit. For purposes of this Section
4.5(D), only lump sum termination indemnities which represent payment of the
Participant’s accrued pension liability shall be included.

 
 
(E)
Notwithstanding anything provision of this Section to the contrary, the benefit
payable hereunder shall be subject to the limitations on retirement income set
forth in final Treasury Regulations issued under Section 415 of the Code and any
other regulations, rulings or other administrative guidance issued pursuant
thereto by the Internal Revenue Service, to the same extent as if such
regulations, rulings and guidance applied to this Plan.

 
 
ARTICLE V
DISABILITY PENSION
 
5.1
Disability Pension. In the event the Participant becomes disabled in accordance
with Section 1.11 when he is an EFSE and a Participant under the provisions of
this Plan, he shall be entitled to a pension calculated in accordance with
Section 4.5 except that:

 
 
(A)
Pensionable Earnings shall mean that annual compensation being paid to the
Participant on the date disability commenced, and

 
 
(B)
Credited Service shall be deemed to include the years and months between the
date disability commenced and the Participant’s Normal Retirement Date.

 
 
ARTICLE VI
PRERETIREMENT SPOUSES AND ORPHANS PENSION
 
6.1
Preretirement Spouses and Orphans Pension. In the event the Participant dies
prior to his Normal Retirement Date there shall be paid to his Spouse a pension
equal to 50% of the pension calculated in accordance with Section 5.1. In
addition there shall be paid to each eligible child a pension equal to 10% of
the amount determined in Section 5.1, such amount shall be doubled if the spouse
of the Participant has predeceased him. The total of all amounts paid under this
Section shall not exceed 100% of the amount calculated in accordance with
Section 5.1.

 
An Eligible Child is a child of the Participant who is the natural, adopted,
step-child, or a child for whom the Participant has legal responsibility, who
has not yet attained age 19, or age 25 if a full time student. Once a child is
no longer an Eligible Child his pension shall cease.
 
Any pension being paid to the spouse of a Participant shall be paid for lifetime
except such pension shall cease in the event of remarriage of such spouse.
 
In the event the Participant is not married and has no Eligible Children there
shall be paid an amount equal to two times the Participant’s annual compensation
to such Beneficiaries as he may designate.
 
For purposes of determining the Spouse’s and Orphans’ benefit, the benefit
determined under Section 5.1 will be reduced by the applicable amount of the
spouse’s or orphans’ Social Security Benefit, and not the amount of the
Participant’s Social Security Benefit.
 
 
ARTICLE VII
MAXIMUM BENEFITS
 
7.1
Maximum Benefits. The maximum pension from all. Company sources may never exceed
80% of the Pensionable Earnings. The factors to be considered in this limit are:

 
 
(i)
The retirement benefit as calculated in Article IV, V or VI.

 
 
(ii)
Other company sponsored plans.

 
 
(iii)
Social Security as defined in Section 1.18.

 
 
(iv)
Social benefits provided by the Company.

 
 
(v)
The monthly equivalent, on an actuarial basis, of any termination indemnity.

 
7.2
Reemployment. If a retired Participant returns to the employ of the Company, his
monthly Retirement Benefit shall cease for as long as he continues to be
employed. During the period of reemployment, the Employee will participate in
the Plan provided he meets the requirements of Section 2.1.

 
Upon subsequent retirement, the Participant shall be eligible to recommence a
monthly Retirement Benefit attributable to his Accrued Benefit. However, the
amount payable will be recomputed taking into account such Compensation and
Credited Years of Service as allowed under Article IV, but only to the extent
the Participant was an EFSE during the period of reemployment. Credited Years of
Service shall not include service during the period of retirement prior to
reemployment.
 
Such recomputed Retirement Benefit shall be reduced by the Actuarial Equivalent
of the value, at the Participant’s subsequent retirement date, of the Accrued
Benefit payments previously received. In no event shall the recomputed
Retirement Benefit, after such Actuarial Equivalent reduction, be less than the
Retirement Benefit to which the Participant was entitled prior to his date of
reemployment.
 
7.3
No Participant shall be entitled to receive benefits under this Plan unless he
meets the requirements of the Company regarding required participation in the
various Government pension plans in the Participant’s home country and/or
country of assignment, the contributions to such plans are paid directly or
indirectly by the Company.

 
 
ARTICLE VIII
MODES OF BENEFIT PAYMENT
 
8.1
Retirement Benefit. Subject to the other provisions of this Article, a
Participant may elect to have the Retirement Benefits paid under any of the
optional forms of payment described in Section 8.2.

 
8.2
Optional Modes of Payment. A Participant may elect to receive Retirement
Benefits under any one of the following options:

 
 
(A)
Joint and Survivor Annuity:

 
A reduced rate of Retirement Benefit during his lifetime, with income at 50%,
75% or 100%, whichever the Participant elects, of that reduced rate continuing
to his Beneficiary. The Joint and Survivor Annuity will be the Actuarial
Equivalent of the Retirement Benefit provided under Article IV or V.
 
 
(B)
Years Certain and Life Annuity:

 
A Retirement Benefit which is the Actuarial Equivalent of the Retirement Benefit
provided under Section 4.5, payable for his lifetime, but guaranteed for a
period of ten (10) or twenty (20) years, whichever the Participant elects.
 
If the Participant dies before expiration of the guaranteed period, the
remaining certain payments shall continue to his Beneficiary, or in the absence
of a surviving Beneficiary, the commuted value of such payments shall be paid to
the Participant’s estate.
 
If the Beneficiary dies while further payments are due, and after having
received at least one (1) payment, such further payments shall be made to any
person designated by the Participant as an alternate Beneficiary. In the absence
of an alternate surviving Beneficiary, the commuted value of such payments shall
be paid to the estate of the last surviving Beneficiary.
 
 
(C)
Lump Sum:

 
A Participant shall have the option to elect to have the actuarial equivalent of
his Accrued Benefit paid to him in a lump sum.
 
Such lump sum payment shall satisfy the liability of the Company in full, such
that if the Participant were to be subsequently reemployed by the Company, he
would be treated, for purposes of determining his Credited Years of Service, as
a new Employee.
 
8.3
Election of Other Options. The following rules and requirements must be met in
order for any of the options described in Section 8.2 to be effective:

 
 
(A)
The election must be made on an appropriate form no later than ninety (90) days
prior to the Participant’s Normal Retirement Date or earlier date of actual
retirement.

 
 
(B)
The effective date of the option shall be the Participant’s Normal Retirement
Date or earlier date of actual retirement which must be at least ninety (90)
days after the date on which the election is made.

 
 
(C)
The name of the Beneficiary and address and relationship to the Participant must
be stated on the form unless a lump sum is elected. The percentage of the
Retirement Benefit to the Participant to be continued to the Joint Annuitant
after the Participant’s death, as well as the Beneficiary’s sex and date of
birth, must also be stated on the election form. Proof of date of birth,
acceptable to the Company, must be submitted within 90 days after the election
is made.

 
 
(D)
The consent of the Beneficiary shall not be required for the election of an
option.

 
 
(E)
The election of an option may be cancelled or modified, subject to the same
conditions that apply to the election of an option. However, the conditions for
the cancellation or modification of an option may be waived by the Company if,
in its opinion, the waiver of such conditions would have no adverse actuarial
effect. A Participant may not change the Contingent Annuitant under Section 8.2,
paragraph (A), other than by modification of the option in accordance with the
foregoing rules. The election of an option may not be cancelled or modified
subsequent to the Annuity Commencement Date.

 
 
ARTICLE IX
DEATH BENEFITS
 
9.1
Pre-Retirement - A death benefit will be payable. This benefit will be in
accordance with Article VI.

 
9.2
Post-Retirement - The benefit payable will be determined by the retirement
benefit option selected by the participant at date of retirement.

 
 
ARTICLE X
VESTING
 
10.1
If a Participant’s employment terminates for any reason other than Death or
Disability, he shall have a non-forfeitable right to the Accrued Retirement
Benefit according to the following schedule:

 
Years of Credited Service
Vested %
 
less than 5
 
 
0
 
5 or more
 
100
 

 
10.2
A Participant whose employment is terminated for any reason, other than Death,
Disability, prior to the completion of 5 Years of Credited Service shall cease
to be a Participant; his Accrued Retirement Benefit will be cancelled, and he
shall not be entitled to any benefits under the Plan.

 
10.3
If the Company decides that a Participant is no longer eligible, the
Participant’s Accrued Benefit shall be frozen until he qualifies for a pension
under any provision in Article III.

 
10.4
Should a Participant resign or be discharged before satisfaction of the
requirements for a pension under Article III, no person shall have any vested
claim to benefits under this Plan except as provided in Section 10.1. Should any
Participant die after becoming eligible for retirement benefits under the Plan,
no person shall have any claim to benefits under this Plan except as provided by
the Participant through the selection of an optional annuity as prescribed by
the Company.

 
10.5
Any Participant who leaves the employ of the Company and is subsequently
reemployed shall be considered, for purposes of this Plan, as a new Employee
from the date of his reemployment, unless otherwise determined by the Company.

 
10.6
For the calculation of credited service, all service as a European Foreign
Service Employee or previously known as International Employees or European
Employees shall be counted.

 
 
ARTICLE XI
CONTRIBUTIONS
 
11.1
Employer Contributions. For periods before the effective date of this amended
and restated Plan, this Section is intended to clarify the Plan as in effect
since it was established.  Subject to Section 14.1, the Company will contribute
to an insurance contract such amounts as it considers appropriate based on
actuarial calculations to provide the benefits under this Plan. The Company is
under no obligation to make any contributions under the Plan after the Plan is
terminated, whether or not benefits accrued or vested prior to such date or
termination have been fully funded.

 
 
ARTICLE XII
ADMINISTRATION OF THE PLAN
 
12.1
This Plan is administered by the Company.

 
The Company shall have the power and authority to interpret the provisions of
this Plan and to devise and make effective from time to time such procedures as
may, in its judgment, be advisable and necessary to carry out said provisions.
Whenever, in the Company’s opinion, a person entitled to receive any payment of
a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Company may direct payments to such person or to his legal
representative for his benefit, or to apply the payment for the benefit of such
person in such manner as the Company considers advisable. Determination by the
Company as to the interpretation and application of this Plan shall be
conclusive on all parties and its action shall not be subject to any review.
 
The Company reserves the right to carefully review the situation of each
employee and if necessary, to modify the provisions of this Plan to adapt the
underlying philosophy and objectives to a particular employee or employment
situation.
 
Nothing contemplated herein shall be inconsistent with any applicable provisions
of Code Section 409A.
 
 
ARTICLE XIII
AMENDMENT OR TERMINATION
 
13.1
The Company reserves the right at any time, and from time to time, to modify or
amend, in whole or in part, any or all of the provisions of the Plan. However,
no amendment or modification shall make it possible to deprive any Participant
of a previous Accrued Vested Retirement Benefit.

 
No amendment which becomes effective subsequent to the most recent retirement or
other termination of employment of a Participant, shall in any way affect the
amount or conditions of payment of any benefit to which such Participant is, or
may become, entitled hereunder, except to the extent expressly so provided in
such amendment.
 
13.2
While the Company intends to continue the Plan indefinitely, nevertheless it
assumes no contractual obligation as to its continuance and the Company may
terminate the Plan.

 
However, if for any unforeseen reason the Plan is terminated, the Participant
retains the right to the Accrued Vested Retirement Benefit determined as of the
date of termination.
 
 
ARTICLE XIV
GENERAL PROVISIONS
 
14.1
For periods before the effective date of this amended and restated Plan, this
Section is intended to clarify the Plan as in effect since it was
established.  To the extent that the Company acquires or holds designated assets
in connection with its obligation hereunder (including the insurance contract
described in Section 11.1), the Plan at all times shall nonetheless be entirely
unfunded, and the right of a Participant or his Beneficiary to receive benefits
under the Plan shall be an unsecured claim against such assets.  All amounts
accrued by Participants hereunder, or designated assets acquired or held by the
Company in connection with its obligation hereunder, shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.  The Company will make contributions
to an insurance contract pursuant to Section 11.1, but any assets thereof shall
be available to pay the claims of the Company’s general creditors in the event
of the Company’s insolvency.

 
14.2
This Plan shall not be deemed to constitute a contract between the Company and
any Employee or other person whether or not in the employ of the Company, nor
shall anything herein contained be deemed to give any Employee or other person,
whether or not in the employ of the Company, any right to be retained in the
employ of the Company, or to interfere with the right of the Company to
discharge any Employee at any time and to treat him without regard to the effect
which such treatment might have upon him as Participant of the Plan.

 
14.3
Except as may otherwise be provided by law, no distribution or payment under the
Plan to any Participant or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such distribution or payment be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to such distribution or payment, voluntarily or involuntarily.

 
The Company, in its discretion, may hold, or cause to be held or applied, such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary, in such manner as the Company shall direct.
 
14.4
If the Company determines that any person entitled to payments under the Plan is
an infant, or incompetent by reason of physical or mental disability, it may
cause all payments thereafter becoming due to such person to be made to any
other person for the benefit of the person entitled to payment, without
responsibility to follow applications of amounts so paid.

 
14.5
Subject to Section 14.1, the insurance contract and other designated assets
acquired and held by the Company in connection with its obligation hereunder
shall be the sole source of benefits under this Plan, and each Employee,
Participant, Beneficiary, or any other person who shall claim the right to any
payment or benefit under this Plan shall be entitled to look only to the
insurance contract and such assets for payment of benefits. The Company shall
have no further liability to make or continue from its own funds the payment of
any benefit under the Plan.

 
14.6
If it is determined that the benefits under the Plan should be have been paid or
should have been paid in a lesser amount, written notice thereof shall be given
to the recipient of such benefits (or his legal representative) and he shall
repay the amount of overpayment to the Company.  If he fails to repay such
amount of overpayment promptly, the Company shall arrange to recover for the
Plan the amount of the overpayment by making an appropriate deduction or
deductions from any future benefit payment or payments payable to that person
(or his survivor or beneficiary) under the Plan or from any other benefit plan
of the Company.

 
 